Citation Nr: 1235519	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from July 1945 to March 1947.  He also had subsequent service in the U.S. Air Force, ending in April 1956.

This matter comes before the Board of Veterans' Appeals from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran died in March 2008 due to nonservice-connected causes; he was buried that month. 

2.  The appellant, the Veteran's niece, paid for the Veteran's burial and filed an application for burial benefits, to include a plot or interment allowance, for the nonservice-connected death in July 2008. 

3.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits and there was no claim for compensation or pension pending. 

4.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 

5.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service. 

6.  The Veteran was entitled to be buried in a national cemetery, but instead was buried in a private cemetery.

CONCLUSION OF LAW

1.  The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2011). 

2.  The criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for plot or interment allowance, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

With respect to the burial allowance claim, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

In this case, the Veteran served in the Army from July 1945 to March 1947 and also had subsequent service in the Air Force.  Unfortunately, he passed away in March 2008.  The appellant, who is the Veteran's niece, submitted an application for burial benefits in July 2008, which indicates that the Veteran was interred shortly after his death in March 2008.  Moreover, a funeral home expense report also indicates that it was she who paid the costs of the burial, funeral, transportation, and burial plot. 

As an initial matter, claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).  Likewise, 38 C.F.R. § 3.1600(a)(2)(ii)  provides that a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  Thus, based on the above factual history, the claim has been timely filed, and the appellant is the party with standing to submit the claim. 

Next, according to the Veteran's death certificate, the cause of death was cardiac respiratory arrest.  Notably, VA records reflect that the Veteran was hospitalized for three days in March 2008, having been admitted to the VA Medical Center for worsening back pain and a history of falls at home.  Metastatic cancer involving the spine, left lung, and liver was discovered during this hospitalization, and the Veteran opted to proceed with nursing home placement because his wife was unable to care for him in light of his recurrent falls and progressive weakness.  

At the time of his death, the Veteran was not in receipt of service-connected benefits or nonservice-connected pension.  There is no indication, nor is it contended that the Veteran's death was due to a service-connected disorder.  There is no evidence that the diagnoses made prior to the Veteran's death were attributable to active duty.  In fact, on her claim for burial benefits in July 2008, the appellant specifically denied that the Veteran's death was caused by service.  Accordingly the appellant is eligible for benefits on a non-service connected basis only. 

Where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b)(2011). 

Specifically, if the cause of a Veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the Veteran was in receipt of pension or compensation; the Veteran had an original claim for either benefit pending at the time his or her death for which there was evidence available on the date of death to support the award for compensation or pension; the Veteran had a reopened claim where there is sufficient prima facie evidence of record on the date of death to show entitlement; the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the Veteran's estate funds are insufficient to cover expenses; or the Veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R. §§ 3.1600(b) and (c)(2011). 

In this case, non-service connected burial benefits are not warranted, as none of the conditions of 38 C.F.R. § 3.1600 have been met.  First, the evidence does not indicate that the Veteran was in receipt of any compensation or pension.  Therefore, entitlement to burial benefits is not warranted on this basis. 

Next, the evidence does not indicate that the Veteran had an original or reopened claim that was pending at the time of his death.  Indeed, it does not appear that he ever submitted a compensation claim.  Thus, as the Veteran had no claims pending at the time of death, burial benefits are not warranted on this basis. 

Finally, the evidence does not indicate that the Veteran had no next of kin or that he died while hospitalized by VA in a VA or non-VA facility.  First, the VA treatment records refer to the Veteran's wife, daughter, and son-in-law.  Moreover, the appellant is the Veteran's niece.  Therefore, this condition does not apply.  

Next, the evidence indicates that the Veteran elected transfer from the Gainesville VA Medical Center and that he died on March [redacted], 2008 Hawthorne Inn at Surry Place, which is not a VA facility.  While the appellant has argued that the Veteran received all of his medical care through VA for a period of 20 years before his death, and that the transfer from the VA facility to the private one was on the suggestion of his VA physician, there is no evidence of record that links the VA to the treatment he received at the time of his death.  In fact, a VA social worker spoke with an admissions coordinator at Hawthorne Inn on the day following the Veteran's discharge from the VA facility and instructed that the Veteran was not eligible for VA contract, and that he should apply for Medicaid if he required an extended stay.  Therefore, burial benefits are not warranted on these bases. 

Overall, the evidence does not indicate that any of the conditions for burial benefits as set forth by 38 C.F.R. § 3.1600 have been met.  Accordingly, there is no legal entitlement to a burial allowance under this provision, and this aspect of the appeal must be denied. 

Next, the Board will additionally consider whether the appellant is entitled to a plot or interment allowance.  Since August 2006, the requirements for internment benefits have been broadened.  Specifically, as is relevant here, when a Veteran dies from nonservice-connected causes, entitlement to a plot or interment allowance is warranted when the following conditions are met: the deceased Veteran is eligible for burial in a national cemetery; the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and entitlement is not precluded via the applicable further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f)(2011). 

In this case, the Veteran served on active duty and thus was entitled to burial in a national cemetery.  See 38 C.F.R. § 38.620 (2011).  Also, as was discussed above, the evidence indicates that his remains were not buried at such a cemetery, as the place of final disposition was at a privately owned cemetery. 

Further, there is nothing in the record to suggest that payment of a plot allowance would be precluded under 38 C.F.R. §§ 3.1601-3.1610.  Notably, the appellant filed a timely claim for burial benefits in July 2008, months after the Veteran's death,  See 38 C.F.R. § 3.1601, and also submitted the certified death certificate, showing the place of burial.  Consequently, as all of the pertinent criteria are met, VA payment of the plot allowance is warranted under the revised regulation.  This portion of the appeal is granted. 



ORDER

Entitlement to a nonservice-connected burial allowance is denied. 

Entitlement to a plot or interment allowance is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


